FILED
                            NOT FOR PUBLICATION                                 JUL 10 2014

                                                                          MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                         U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                        No. 13-10126

               Plaintiff - Appellee,             D.C. No. 4:12-cr-01867-RCC-
                                                 HCE-1
  v.

EDUARDO MARTINEZ-GLORIA,                         MEMORANDUM*

               Defendant - Appellant.


                   Appeal from the United States District Court
                            for the District of Arizona
                  Raner C. Collins, Chief District Judge, Presiding

                             Submitted April 22, 2014**

Before:        HUG, FARRIS, and CANBY, Circuit Judges.

       Eduardo Martinez-Gloria appeals from the district court’s judgment and

challenges his guilty-plea conviction and 50-month sentence for reentry after

deportation, in violation of 8 U.S.C. § 1326. Pursuant to Anders v. California, 386

U.S. 738 (1967), Martinez-Gloria’s counsel has filed a brief stating that there are

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
no grounds for relief, along with a motion to withdraw as counsel of record. We

have provided Martinez-Gloria the opportunity to file a pro se supplemental brief.

No pro se supplemental brief or answering brief has been filed.

      Martinez-Gloria has waived his right to appeal his conviction and 50-month

sentence. Because the record discloses no arguable issue as to the validity of the

appeal waiver, we dismiss the appeal. See United States v. Watson, 582 F.3d 974,

986-88 (9th Cir. 2009).

      Counsel’s motion to withdraw is GRANTED.

      DISMISSED.